DETAILED ACTION
This is a first office action in response to application No. 17/032,649 filed on 09/25/2020, in which claims 1 - 8 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 1 is objected to because of the following informalities: line 9 recites “Apple Ready” it is not clear. No description is provided that shows applicant’s claimed matter. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 - 3 and 5 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan “US 2018/0070389”.
Re-claim 1, Morgan teaches a portable touch screen device (fig. 5; 502 and par. [0069] the supplemental display device 502…touch displays) for a vehicle, (par. [0122] … a first device (e.g., a user phone, Internet of Things (IoT) device (e.g., a smart watch), small tablet computer, vehicle display, or other device) comprising: 
a control unit (par. [0069] a CPU (e.g., a 64 bit multicore processor)) comprising a software development kit for Android system, wherein the control unit serves as a control center and 5controls a plurality of aiding functions of the portable touch screen device; (pars. [0074] and [0112] The supplemental display device 502 may optionally be configured to be compatible with a large variety of computing devices, such as a wide variety of iOS-based phone models and a wide variety of Android-based phone models…)  
a first port (par. [0070] supplemental display device 502 may include a physical port for charging and/or for digital communication, such as … a Lightning port,) electrically connected to the control unit (par. [0069] a CPU (e.g., a 64 bit multicore processor)) and capable of recognizing whether a first device (fig. 5; 502) electrically connected to the first port (par. [0070] a Lightning port) is equipped with iOS system, (par. [0070] The supplemental display device 502 may include an operating system (e.g., an Android-based operating system, and iOS-based operating system,)) wherein the first port (par. [0070] a Lightning port) has 10a function of Apple Ready capable of activating a first application program of the first device equipped with iOS system; (par. [0102]) and 
at least one second port (par. [0069] The supplemental display device 502 may be configured to charge the first computing device 504 via a wired connection (e.g., USB-C, microUSB… and par. [0070] supplemental display device 502 may include a physical port for charging and/or for digital communication, such as a USB port (e.g., USB-C, microUSB, etc.) electrically connected to the control unit (par. [0069] a CPU (e.g., a 64 bit multicore processor)) and capable of being connected to a second device (fig. 5; 504) of Android system, wherein the second device transmits images of an interface of a 15second application program or audio data to the portable touch screen device; (pars. [0076] and [0112] …supplemental display device 502 may include multiple streaming applications, including a streaming application compatible with Windows-based device, a streaming application compatible with Samsung devices, and a streaming application compatible with Android-based devices…)
a touch screen (par. [0069] supplemental display device 502 may optionally include … one or more touch displays) electrically connected to the control unit, (par. [0069] a CPU (e.g., a 64 bit multicore processor)) wherein the touch screen displays (par. [0069] supplemental display device 502 may optionally include … one or more touch displays) an interface of the first application program or the second application program and transmits operation 20signals through the first port or the second port; (par. [0005] capture a user input on the touchscreen display; transmit the captured user input to the first computing device,) 
9a wireless connecting unit (par. [0067] the supplemental display device 502 and the first computing device 504 may include Bluetooth® (e.g., Bluetooth® class 1, 2, Bluetooth 4.1, Bluetooth LE (supporting Bluetooth® class 1, 2, and/or Bluetooth 4.1), or other variant) and WIFI 802.11 radios/interfaces. The supplemental display device 502 and/or the first computing device 504 may also include mobile communication radios/interfaces, such as cellular network radios/interfaces (e.g., 3G, 4G (e.g., LTE, HSPA, etc.), 5G or other variants of cellular technology) electrically connected to the control unit, (par. [0069]) wherein an electronic device is connected to the portable touch screen device through the wireless connecting unit (par. [0067]); (pars. [0042] - [0043] and [0095])  
a power connecting unit (par. [0029] charging port) electrically connected to the control unit, (par. [0069] a CPU (e.g., a 64 bit multicore processor)) a 5power supply device of the vehicle (inherently disclosed that a socket being in electrical communication with the battery enabling charging) and an audio device (par. [0029] audio port) of the vehicle, wherein the power supply device of the vehicle provides electrical power for the portable touch screen device; (inherently disclosed the power supply device of the vehicle electrically and communicatively coupled to a portable device and it provides electrical power for the portable device)          
an audio module electrically connected to the control unit, wherein the audio module comprises a microphone (par. [0069] microphone) receiving sound and 10transmitting an audio signal corresponding to the received sound to the first device or the second device, (pars. [0117] and [0154]) and a speaker (par. [0069] speaker) receiving an audio signal from the first device or the second device and giving off sound corresponding to the received audio signal. (par. [0031]) 

Re-claim 2, Morgan teaches the portable touch screen device as claimed in claim 1, wherein the 15first port is a lightning port. (par. [0070] supplemental display device 502 may include a physical port for charging and/or for digital communication, such as … a Lightning port,)

Re-claim 3, Morgan teaches the portable touch screen device as claimed in claim 1, wherein the second port is a universal serial bus (USB) port. (par. [0070] supplemental display device 502 may include a physical port for charging and/or for digital communication, such as a USB port (e.g., USB-C, microUSB, etc.)

Re-claim 205, Morgan teaches the portable touch screen device as claimed in claim 1 further comprising a storage unit (par. [0070] a memory module) electrically connected to the control 10unit (par. [0069] a CPU (e.g., a 64 bit multicore processor)) storing application programs and data related to the portable touch screen device. (pars. [0069] – [0070]) 

Re-claim 6, Morgan teaches the portable touch screen device as claimed in claim 5, wherein the storage unit (par. [0070] a memory module) is a hard disc drive or a solid state drive. (pars. [0164] and [0167])

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan “US 2018/0070389” in view of Oh et al. “US 2013/0196646”.
Re-claim 4, Morgan teaches all the limitations of claim 1 but Morgan does not explicitly teach wherein the second port has Mirror Link standard. 
However, Oh teaches wherein the second port has Mirror Link standard. (par. [0027] The mobile device 110 and the head unit 120 can configure their connection using a wireless Local Area Network (LAN), a Universal Serial Bus (USB), or Bluetooth based on mirror link standard.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Oh for providing characteristic information of a device using a communication protocol in communication between devices. (par. [0008])

7.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan “US 2018/0070389” in view of Simmons “US 2011/0045872”.
Re-claim 7,5 Morgan teaches all the limitations of claim 1 but Morgan does not explicitly teach further comprising a head up display electrically connected to the control unit and mounted on a dashboard of the vehicle to display related data transmitted from the portable touch screen device or navigation routes.  
However, Simmons teaches a head up display (fig. 1B; 101) electrically connected to the control unit (figs. 1A,1B; 112) and mounted on a dashboard of the vehicle to display related data transmitted from the portable touch screen device or navigation routes. (pars. [0004] and [0020] - [0025])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Simmons for displaying cellular telephone-related information via a portable heads-up display in automobiles and other transportation vehicles. (par. [0003])

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan “US 2018/0070389” in view of Hwang et al. “US 2019/0084421”.
Re-claim 8,10 Morgan teaches all the limitations of claim 1 but Morgan does not explicitly teach further comprising a dashboard camera module electrically connected to the control unit, wherein the dashboard camera module comprises a dashboard camera device, a radar speed meter and a GPS locator to record vehicle movement condition. 
However, Hwang teaches a dashboard camera module (figs. 3; 220 and 7; 310) electrically connected to the control unit, (fig. 7; 270 & 170) wherein the dashboard camera module comprises a dashboard camera device, (fig. 3; 220) a radar speed meter (fig. 7; 320) and a GPS locator to record vehicle movement condition. (pars. [0132], [0167], [0237] and [0255])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Hwang provides a vehicle control device capable of allowing a user to simply control a display region allocated to the user. (par. [0010])

Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        6/13/2022